Citation Nr: 9933524	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether a timely appeal has been received in connection with 
a claim for service connection for the cause of the veteran's 
death.  


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to June 
1946, and was a prisoner of the Japanese Government from 
April 1942 to September 1942.  The veteran died on 
August [redacted], 1983.  The appellant is the veteran's 
widow.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which in the aggregate, denied the appellant's 
claim for service connection for the cause of the veteran's 
death, and later determined that her appeal with respect to 
that denial was not timely filed.  The appellant filed a 
timely appeal with respect to the issue of whether her 
original appeal of the denial of her claim for service 
connection was timely filed. 


FINDINGS OF FACT

1.  By letter dated August 13, 1997, the appellant was 
informed of the RO's decision to deny her claim for service 
connection for the cause of the veteran's death and informed 
of her appeal rights (VA Form 4107).  

2.  In December 1997, the RO furnished the appellant with a 
Statement of the Case regarding the issue of entitlement to 
service connection for the cause of the veteran's death and 
informed her of the actions to complete her appeal.  

3.  A substantive appeal, VA Form 9, was postmarked on 
September 23, 1998, and received by VA on September 23, 1998.  




CONCLUSIONS OF LAW

The appellant's appeal pertaining to a claim for service 
connection for the cause of the veteran's death was not 
timely filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of the timeliness of the 
appellant's appeal, the Board notes that all questions in a 
matter which under Section 511(a) of this title are subject 
to a decision by the Secretary, shall be subject to one 
review on appeal to the Secretary.  Final decisions on such 
appeals shall be made by the Board.  See 38 U.S.C.A. 
§ 7104(a) (West 1991).  

Generally, appellate review will be initiated by filing a 
notice of disagreement (NOD), and completed by a timely and 
substantive appeal after the statement of the case (SOC) is 
furnished as prescribed.  See 38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1999).  A substantive appeal must 
be filed within 60 days from the date that the RO mails the 
SOC to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever is later.  See 
38 C.F.R. § 20.302(b) (1999).  An appeal postmarked before 
the expiration date will be accepted as timely filed.  
38 C.F.R. § 20.305(a) (1999).  Also, although inapplicable in 
this case, an extension of the 60-day period for filing a 
Substantive Appeal may be granted for good cause.  See 
38 C.F.R. § 20.303 (1999).  

The appellant was first notified that service connection for 
the cause of the veteran's death was denied by a letter dated 
August 13, 1997.  An explanation of her appellate rights was 
enclosed (VA Form 4107) along with a copy of the rating 
decision.  In response, the appellant submitted an NOD on 
September 29, 1997, wherein she indicated her intention to 
appeal the RO's August 1997 denial of her claim.  The RO then 
furnished the appellant with an SOC on December 2, 1997.  The 
instructions included with the SOC indicated that the 
appellant had up to one year from the date of notice of the 
RO's original rating decision denying her claim, or 60 days 
from the date of notice of the SOC in which to file a timely 
appeal.  Accordingly, a substantive appeal would be deemed to 
have been timely filed if it was received within the one-year 
period from the notice of the original rating of August 13, 
1997, at the latest, or had at least been postmarked prior to 
the expiration of the time limit.  The appellant's VA Form 9, 
dated September 16, 1998, was not postmarked until September 
23, 1998, and was not received until September 28, 1998.  

Because the appellant's substantive appeal was not received 
within the required time period, her appeal was not perfected 
and the Board is currently without appellate jurisdiction to 
consider the merits of the appellant's claim for service 
connection for the cause of the veteran's death.  See 
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.101(a) 
(1999).  Parenthetically, the Board notes that the 
appellant's substantive appeal also was not received within 
the applicable time frames specified in 38 C.F.R. § 20.302(b) 
(1999).  

In reaching this decision, the Board has given careful 
consideration to the arguments advanced by the appellant that 
the time for filing a substantive appeal should be tolled by 
the issuance of the SOC in December 1997.  However, the 
regulations on this point are clear that a substantive appeal 
must be filed within one year of the date of notice of the 
original rating decision, or within 60 days of notice of the 
SOC.  Here, the appellant's VA Form 9 was received well after 
the time for filing had expired.  Moreover, the appellant 
appears to concede that her appeal was not timely filed for 
various reasons.  

As explained to the appellant at her hearing before the 
undersigned member of the Board in June 1998, even though the 
decision of August 1997 denying her claim for service 
connection has become final, she may apply at any time to 
reopen her claim by submitting new and material evidence with 
respect to the issue of service connection for the cause of 
the veteran's death.  Of particular importance would be a 
medical opinion such as a letter from a doctor linking the 
cause of the veteran's death to his active service.  In any 
event, because the appellant's substantive appeal was not 
timely filed, the Board lacks the necessary jurisdiction to 
adjudicate the issue of service connection for the cause of 
the veteran's death.  Accordingly, her appeal must be 
dismissed on that basis.  


ORDER

The Board lacks jurisdiction with respect to the claim of 
entitlement to service connection for the cause of the 
veteran's death, and the appeal is dismissed.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

